DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 12-15 of the response, filed 1/21/2021, with respect to the rejection(s) of claim(s) 1, 3, 8-9, 11-14, 19 under 35 U.S.C. § 102(a)(1) as being anticipated by Tsukaguchi et al. (U.S 6,918,529)/ the rejection of claim 2 under 35 U.S.C. § 103 as being unpatentable over Tsukaguchi et al. (U.S 6,918,529) in view of Li (U.S. Pat. No. 6,413,589)/ the rejection of claims 4-5 under 35 U.S.C. § 103 as being unpatentable over Tsukaguchi et al. (U.S. 6,918,529) in view of Lin et al. (U.S 2010/0301010)/ the rejection of claim 6 under 35 U.S.C. § 103 as being unpatentable over Tsukaguchi et al. (U.S 6,918,529) in view of Matsumura et al. (U.S 2015/0072477)/ the rejection of claim 7 under 35 U.S.C. § 103 as being unpatentable over Tsukaguchi et al. (U.S. 6,918,529) in view of Otsuki et al. (U.S. 2017/0355882)/ the rejection of claim 10 under 35 U.S.C. § 103 as being unpatentable over Tsukaguchi et al. (U.S  6,918,529) in view of Tsuchiya et al. (U.S. Pub. No. 2001/0006841)/ the rejection of claims 15-16, and 18 under 35 U.S.C. § 103 as being unpatentable over Tsukaguchi et al. (U.S 6,918,529) in view of Li (U.S. 6,413,589) and further in view of Lin et al. (U.S  2010/0301010)/ the rejection of claim 17 under 35 U.S.C. § 103 as being unpatentable over Tsukaguchi etal. (U.S 6,918,529) in view of Li (U.S 6,413,589) and Lin et al. (U.S 2010/0301010) and further in view of Otsuki et al. (U.S. Pub. No. 2017/0355882) (particularly the argument 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

       Claims 1, 3, 9, 11-14, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (US 20010009066) in view of Tsukaguchi et al (6,918,529)
     Bhatt discloses a method for manufacturing a ceramic circuit board (see abstract), the ceramic circuit board including a copper foil/plate 14 bonded to at least one surface of a ceramic substrate via a fill compound 18 filled with metallic particulates such as Ag, Cu (page 2, para 0027, fig. 3), which reads on the ceramic circuit board including a copper foil/plate 14 bonded to at least one surface of a ceramic substrate via a brazing material layer, the brazing material layer including Ag, Cu and a reactive metal since the applicants disclose that “ Etching of a brazing material layer is performed to control the jutting portion size of the bonding layer. A reactive metal brazing material is used to bond the ceramic substrate and the copper plate. The reactive metal brazing material is a brazing material including Ag (silver), Cu (copper), and Ti (titanium). Also, Sn (tin) and In (indium) are included as necessary” in paragraph 0055 of the instant specification. The method for manufacturing the ceramic circuit board comprising:
 preparing a ceramic circuit board including a copper foil/plate 14 bonded on a ceramic substrate 10 via a filler/brazing material layer 18 ( page 2, para 0026-0027, fig 3 ), a portion of the filler/brazing material layer 18 being exposed between a pattern shape of the copper plate 14 ( fig. 3)
  a first mechanical-chemical polishing process of chemically polishing the portion of the filler/brazing material layer 18 ( page 2, para 0029)

  a second mechanical-chemical polishing process of chemically polishing the etched portion of the filler/brazing material layer 18 after the partial etch/first brazing material etching process ( page 3, para 0030)
   Unlike the instant claimed inventions as per claims 1, 3, Bhatt fails to specifically disclose etching the chemically polished portion of the filler/brazing material layer using an etchant, 
the etchant having a pH of 6 or less and including one type or two types selected from hydrogen peroxide and ammonium peroxodisulfate/ wherein the pH of the etchant is not less than 4.0 and not more than 5.8
 Tsukaguchi discloses a method for manufacturing a ceramic circuit board comprises a step of 
etching the chemically polished portion of the brazing material layer 12 by using an etchant, the etchant having a pH of 4.5 to 5.8/less than 6/ is not less than 4.0 and not more than 5.8 and including hydrogen peroxide ( col 6, lines 50-60, col 7, lines 1-10)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhatt’s method by etching the chemically polished portion of the filler/brazing material layer using an preferred etchant including hydrogen peroxide having a pH of 4.5 to 5.8 so the attack and damage on and to the ceramic substrate is small and the reliability is better than a case when a mixed of HF or the like is used as taught in Tsukaguchi ( col 6, lines 55-67, col 7, lines 1-4)
Unlike the instant claimed inventions as per claim 9, Bhatt fails to disclose a second brazing material etching process of etching the etched portion of the brazing material layer by using an 
  Tsukaguchi also discloses a second brazing material etching process of etching the etched portion of the brazing material layer by dipping the circuit board in a mixed solution/ an etchant after the second chemical polishing process, the mixed solution/etchant having a pH of 5.6/less than 6 6 and including hydrogen peroxide ( col 9, lines 59-67)
  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhatt’s method by including a second brazing material etching process of etching the etched portion of the brazing material layer by dipping the circuit board in a mixed solution/ an etchant after the second chemical polishing process, the mixed solution/etchant having a pH of 5.6/less than 6 and including hydrogen peroxide to remove undesired portions of the brazing filler metals between circuit patterns as taught in   Tsukaguchi ( col 9, lines 59-63)
  Regarding claim 11, the modified reference of Bhatt would have disclosed a pumice scrubbing process after the first brazing material etching process and the first chemical polishing process ( page 3, para 0030), which reads on a cleaning process of cleaning the ceramic circuit board after the first brazing material etching process and the first chemical polishing process.
Regarding claim 12, the modified reference of Bhatt would have disclosed that the ceramic substrate is a nitride ceramic substrate (page 2, para 0026)
Regarding claim 13, the modified reference of Bhatt would have disclosed that the ceramic circuit board before performing the first brazing material etching process is patterned into the 
Regarding claim 14, the modified reference of Bhatt would have disclosed that the first brazing material etching process is performed on the ceramic circuit board having the etching resist removed after the etching-patterning of the copper foil/plate ( page 2-3, para 0029-0030)
Regarding claim 19, the modified reference of Bhatt would have disclosed a second chemical polishing process of chemically polishing the etched portion of the filler/brazing material layer 18 after the first brazing material etching process ( page 3, para 0030)
Regarding claim 22, the modified reference of Bhatt would have disclosed that the etched portion of the filler/brazing material layer 18 includes a compound of Ag, Cu, and the reactive metal ( page 2, para 0027) and the compound is formed in the first brazing material etching process and removed in the second chemical polishing process ( page 3, para 0030)

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (US 20010009066) in view of Tsukaguchi et al (6,918,529) as applied to claims 1, 3, 9, 11-14, 19, 22 above and further in view of Lin et al (US 2010/0301010)
  The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 4-5, Bhatt and Tsukaguchi fails to disclose the limitations of wherein the etchant includes ammonium fluoride, a pH-stabilizing agent and wherein the pH-stabilizing agent is one, two, or more types selected from HBF4, EDTA, NTA, CyDTA, DTPA, TTHA, GEDTA, glycine, dicarboxylic acid, tricarboxylic acid, oxycarboxylic acid, and salts of HBF4, EDTA, NTA,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included ammonium fluoride and EDTA in the etchant in Bhatt and Tsukaguchi to stabilize the pH value of the etchant as taught in Lin ( page 1, para 0019)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (US 20010009066) in view of Tsukaguchi et al (6,918,529) as applied to claims 1, 3, 9,11-14, 19, 22 above and further in view of Matsumura et al (US 2015/0072477)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 6, Bhatt and Tsukaguchi fails to disclose the limitation of wherein the first brazing material etching process is performed while applying an ultrasonic wave
  Matsumura discloses a method for production of semiconductor device comprises a step of etching a circuit member in an alkali etchant while applying an ultrasonic wave (page 9, para 0078-0079)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhatt and Tsukaguchi's method by performing the first brazing material etching process while applying an ultrasonic wave to control the amount of etching as taught in Matsumura ( page 9, para 0079)


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (US 20010009066) in view of Tsukaguchi et al (6,918,529) as applied to claims 1, 3, 9, 11-14, 19, 22
above and further in view of Otsuki et al (US 2017/0355882)
  The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 7, Bhatt and Tsukaguchi fails to disclose the limitation of wherein the first chemical polishing process is performed using a chemical polishing liquid including sulfuric acid or hydrochloric acid.
 Otsuki discloses a polishing method to polish ceramic comprises a step of polishing using a chemical polishing liquid including sulfuric acid, hydrochloric acid ( page 2, para 0018, page 3, para 0035-0038)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additive such as sulfuric acid in Bhatt and Tsukaguchi's polishing step to enhance the polishing rate as taught in Otsuki (page 3, para 0038-0039)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (US 20010009066) in view of Tsukaguchi et al (6,918,529) as applied to claims 1, 3, 9, 11-14, 19, 22 above and further in view of Tsuchiya et al (US 2001/0006841)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 10, Bhatt and Tsukaguchi fails to disclose the limitation of wherein a component of a chemical polishing liquid used in the second chemical polishing process is different from a component of a chemical polishing liquid used in the first chemical polishing process 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a second chemical polishing process having a component of a chemical polishing liquid that is different from a component of a chemical polishing liquid used in the first chemical polishing process in Bhatt and Tsukaguchi's method to completely prevent dishing and corrosion as taught in Tsuchiya (page 13, para 0151-0152)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (US 20010009066) in view of Tsukaguchi et al (6,918,529) as applied to claims 1, 3, 9, 11-14, 19, 22  above and further in view of Lew et al (US 2016/0122590)
The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed invention as per claim 21, Bhatt and Tsukaguchi fails to disclose the limitation of wherein the first chemical polishing process is performed using a chemical polishing liquid, and the chemical polishing liquid is sulfuric acid aqueous solution of which a sulfuric acid concentration is within the range of 0.5 to 25 wt%
  Lew discloses a method of polishing metal using a chemical polishing liquid the chemical polishing liquid is sulfuric acid aqueous solution of which a sulfuric acid concentration is within 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhatt and Tsukaguchi method by performing the first chemical polishing process using a chemical polishing liquid comprises of sulfuric acid aqueous solution of which a sulfuric acid concentration is within the range of 0.05 to 2 wt% to adjust the pH of the polishing slurry as taught in Lew (page 8, para 0135)

Allowable Subject Matter
Claims 2, 15-17, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       The following is a statement of reasons for the indication of allowable subject matter:  
    Regarding claims 2, 15, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein the brazing material layer includes one type or two types selected from Sn and In, in combination with the rest of the limitations of claims 2, 15
Regarding claim 20, the cited prior art of record fails to disclose or render obvious a method comprises the limitation of wherein a thickness of the brazing material layer is 60 pm or less, in combination with the rest of the limitations of claim 20

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAN VINH/Primary Examiner, Art Unit 1713